Shackleford, C. J.
William Atkins was convicted of the statutory offense of having carnal intercourse with an unmarried female under eighteen years of age and sentenced to confinement in the State Prison for the period of one year. This judgment and sentence he seeks to have reviewed here by writ of error.
The sole assignment urged before us is based upon the overruling of the motion for a new trial, which questions the sufficiency of the evidence to support the verdict. We find from the transcript that, while there are conflicts in the testimony, there is ample testimony to warrant a conviction and there is nothing whatever to show that the jurors were not. governed by the evidence in arriving at their verdict. Applying the test, which we have admitted and applied in a number of cases, as to whether *234or not the jurors acting as reasonable men could have found the verdict, we find that this question must be answered in the affirmative. See Smith v. State, 65 Fla. 56, 61 South. Rep. 120, and cases there cited. Also see McClellan v. State, decided here at the present term.
Judgment affirmed.
Taylor, Cockrell, Hocker and Whitfield, J. J., concur.